 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS CLINTON,                                   No. 2:05-CV-1600-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    COOPER, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. This matter is again before the court following the Ninth Circuit Court of

19   Appeals’ June 25, 2019, decision reversing and remanding this action for further proceedings.

20   See ECF No. 625. A status conference is hereby set before the undersigned in Sacramento,

21   California, on October 17, 2019, at 9:00 a.m. No later than seven days before this hearing date,

22   the parties shall meet and confer and each file a status conference statement outlining their

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1   respective positions on preparing this matter for re-trial. Failure to comply with this order may

 2   result in the imposition of appropriate sanctions. See Local Rule 110.

 3                  IT IS SO ORDERED.

 4

 5   Dated: August 13, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
